Title: To Thomas Jefferson from Henry Lee, 9 May 1826
From: Lee, Henry
To: Jefferson, Thomas


                        Sir,
                        
                    Since my last letter it has occurred to me that it should have contained an idea which I did not express. It is this—that under the circumstances in which the Governours of States, and the Continental Officers were placed, it is reasonable to suppose that however correct the conduct of the former may have been, the opinions of the latter would be unfavourable to them. Indeed, the more accurate, the more limited by law, and those considerations which have now ripened into State rights—the more tender of individual liberty & private property the Governour may have been, the more censorious & dissatisfied would the Continental Officer become, whose views were solely and ardently fixed on rescuing the country from subjection to Britain, & who was ready to sacrifice Liberty itself to independence. It is therefore really a proof of your respective merits that my father & Genl Greene should have supposed you were not quite as military & energetic—not quite as prompt and grasping in preparing & applying the means of the State—“our lives, our fortunes, & our sacred honour,” to public use & warlike purposes as you ought to have been; and I have little doubt that if Jefferson had been the “Military Chieftain” and Greene the regular Statesman—the eleve of Montesquieu & Locke—that Greene would have occasioned the same strictures which were actually applied to Jefferson. Hence arose our federal & democratic parties—“ex illo fonte derivata clades”—The men of the sword who defended the Country necessarily became federalists—the men of the pen who taught the nature & value of liberty and “ snuffed the approach of tyranny in every tainted breeze,” became democrats, adhered to the true grounds of the Revolution, and had to protect liberty from her most devoted friends. I cannot pursue this interesting subject at present any further, but it is my intention in a work which I propose commencing as soon as I get out this 2nd edition of my fathers, to unfold from their foundation the history & character of our political parties—their relation to the events of the revolution & their operation on the structure & administration of our Govt I have ventured to trouble you with this reference to the subject, in hopes of obtaining in addition to such matters as may relate to your  own history, lights that may lead & quicken me in developing this branch of our history. I will add that I think the effect of  this division has on the whole been useful, & that I hope to explain in what manner & in what degree. Of course I use the word clades in the quotation, not as Horace intended it.I am, Sir, with veneration & esteem Yr obt Servant
                        H. Lee